        Case 2:20-cv-01304-WJ-CG Document 25 Filed 04/13/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT DOLAN, et al.,

              Plaintiffs,

v.                                                         No. CV 20-1304 WJ/CG

CIMAREX ENERGY CO.,

              Defendant.

                                   SCHEDULING ORDER

       THIS MATTER is before the Court on the Rule 16 Scheduling Conference, held

on April 12, 2021, and the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 22), filed April 1, 2021. The Court adopts the Joint Status Report and Provisional

Discovery Plan, (Doc. 22), as an Order of the Court as modified below.

       This Scheduling Order pertains to discovery only on issues of conditional

certification of the collective action and certification of the class action. After the

presiding judge resolves the Plaintiffs’ motion for conditional certification of the

collective action and certification of the class action, the parties will submit a second

Joint Status Report and Provisional Discovery Plan within 30 days of the presiding

judge’s order. The Court will then issue a Second Scheduling Order setting forth case

management deadlines, including discovery, on the remaining issues.

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a 150-day discovery track on issues of conditional

certification of the collective action and certification of the class action. Accordingly, the

Court sets the following case management deadlines:
       Case 2:20-cv-01304-WJ-CG Document 25 Filed 04/13/21 Page 2 of 5




       i.     Plaintiffs to join additional parties and to amend the

              pleadings by:                                                   May 12, 2021

       ii.    Defendant to join additional parties and to amend

              the pleadings by:                                              June 11, 2021

       iii.   Termination date for discovery on issues of

              conditional certification of the collective action and

              certification of the class action:                         September 9, 2021

       iv.    Motions relating to discovery on issues of

              conditional certification of the collective action and

              certification of the class action (including, but not

              limited to, motions to compel and motions for

              protective order) to be filed with the Court and

              served on opposing parties by:                            September 29, 2021

       v.     Plaintiffs’ motion for conditional certification of the

              collective action and certification of the class action

              shall be filed with the Court and served on the

              opposing party by:                                          October 12, 2021

       vi.    Defendant’s response brief shall be filed with the

              Court and served on the opposing party by:                November 11, 2021

       vii. Plaintiffs’ reply brief shall be filed with the Court

              and served on the opposing party by:                      November 25, 2021

      Before moving for an order relating to discovery, the parties may request a

conference with the Court in an attempt to resolve the dispute. Service of interrogatories


                                                   2
        Case 2:20-cv-01304-WJ-CG Document 25 Filed 04/13/21 Page 3 of 5




or requests for production shall be considered timely only if the responses are due prior

to the deadline. A notice to take deposition shall be considered timely only if the

deposition takes place prior to the deadline. The pendency of dispositive motions shall

not stay discovery. See D.N.M.LR-Civ. 7 for motion practice requirements and timing of

responses and replies. This deadline shall not be construed to extend the twenty-day

time limit in D.N.M.LR-Civ. 26.6.

       If documents are attached as exhibits to any motions, affidavits or briefs, those

parts of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies.

       Discovery on issues of conditional certification of the collective action and

certification of the class action shall not be reopened, nor shall case management

deadlines be modified, except by an order of the Court upon a showing of good cause.

This deadline shall be construed to require that discovery on issues of conditional

certification of the collective action and certification of the class action be completed on

or before the above date.

       The Court further sets the following discovery parameters:

       i.     Maximum of 25 Interrogatories by each party to any other party;

       ii.    Maximum of 25 Requests for Production by each party to any other party;

       iii.   Maximum of 25 Requests for Admission by each party to any other party;

       iv.    Maximum of 10 depositions by Plaintiffs and 10 depositions by Defendant;

              and,

       v.     Depositions are limited to 4 hours, except depositions of parties and


                                              3
        Case 2:20-cv-01304-WJ-CG Document 25 Filed 04/13/21 Page 4 of 5




              experts, which are limited to 7 hours, unless extended by agreement of

              the parties.

       Service of interrogatories or requests for production shall be considered timely

only if the responses are due prior to the deadline. A notice to take deposition shall be

considered timely only if the deposition takes place prior to the deadline. The pendency

of dispositive motions shall not stay discovery.

       Parties may not modify case management deadlines on their own. Good cause

must be shown and the Court’s express, written approval obtained for any modification

of the case management deadlines set forth herein. Any requests for additional

discovery on issues of conditional certification of the collective action and certification of

the class action must be submitted to the Court by motion before the discovery deadline

expires.

       Further case management deadlines will be set following resolution of the motion

for conditional certification of the collective action and certification of the class action.

The Court shall not schedule any deadlines pertaining to expert witnesses and expert

reports pursuant to FED. R. CIV. P. 26(a)(2)(B), until there is a ruling on Plaintiffs’

forthcoming motion for conditional certification of class action.

       Finally, the parties are reminded that Local Rule 73.2 permits parties to consent

to proceed before the undersigned in dispositive matters, including trial. The decision to

consent to proceed before the undersigned rests with the parties. If the parties agree to

consent to the undersigned in the presiding role, they must jointly complete and submit

the appropriate Form AO 85, which may be found on the Court’s website at

https://www.nmd.uscourts.gov/forms.


                                               4
Case 2:20-cv-01304-WJ-CG Document 25 Filed 04/13/21 Page 5 of 5




IT IS SO ORDERED.


                      _______________________________
                      THE HONORABLE CARMEN E. GARZA
                      CHIEF UNITED STATES MAGISTRATE JUDGE
